DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 17, 2021.  Claims 1, 2, 4-19, 22 and 25-28 are currently pending.

Response to Arguments
Applicant's arguments filed December 17, 2021 in regards to claim 4 have been fully considered but they are not persuasive.
In regards to the Applicant’s argument that claim 4 was not substantially amended therefore the new rejection in view of Nakamura, Cane and Robinson is not valid because of the replacement of Binder with Cane, Examiner respectfully disagrees. First, claim 4 is dependent upon claim 1. Claim 1 was amended with new subject matter, such as “and configured to form a handheld stylus”. Handheld is a new limitation that was not stated in claim 3 in which claim 4 was dependent. The interpretation of claim 3 before with just the language stylus was that the original prior art reference Binder taught the stylus portion, basically the structure was a pen-like shape which for focused illumination and imaging of a specific point. The addition of hand-held which was discussed in the interview on July 27, 2021, was added to overcome the interpretation of Binder being a stylus structure. Binder does not teach a handheld . 

Applicant’s arguments, see Applicant’s arguments, filed December 17, 2021, with respect to the rejection(s) of claim(s) 1, 2, 4-16 and 27 under 35 USC 103 more specifically the Nakamura et al. (US 20160296119) reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Motomura et al. (US 20090304299).

3.	Applicant’s arguments with respect to claim(s) 22 and 28 have been considered but are moot in view of new grounds of rejection as set forth below.

In regards to claims 17-19 and 26, these claims remain allowable as stated in the previous office action dated November 1, 2021. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1, 2, 5, 6, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 20090304299) in view of Cane et al. (US 20040092802).
Re claim 1: Motomura teaches a portable electronic device (fig. 17, 37 and 38), comprising: a housing to form a handheld device (see fig. 37 and 38); a light sensor system (fig. 17, 37 and 58), wherein the light sensor system includes: a light source (IL, lighting device 1301) configured to emit light (see fig. 17, paragraph 256); polarizer structures (PFIL, PFOS); and a light detector (OBJS) configured to measure the emitted light after the emitted light has passed through the polarizer structures (PFIL, PFOS) and after the emitted light has reflected from an external object (OBJ) (see fig. 17); and control circuitry (100/102) that is configured to process information from the light sensor system (see fig. 17) to discriminate between 1) specular reflections of the emitted light from the external object (OBJ) and 2) non-specular reflections of the emitted light from the external object (OBJ) (paragraph 175 and 187-194), but does not specifically teach an elongated housing having a tip portion and configured to form a handheld stylus, the light sensor system at the tip portion. Cane teaches an elongated housing (201/103) having a tip portion (the region where the light source 203 with polarizers 209 and light detector 213 are located) and configured to form a handheld stylus (see fig. 1, paragraph 76) and the light sensor system (203/209/213) at the tip portion (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a specific housing shape where the light sensor system of Motomura is located at the tip similar to Cane in order to reduce the size of the 
Re claim 2: Motomura as modified by Cane teaches the portable electronic device wherein the polarizer structures (Motomura, PFIL/PFOS) include at least one linear polarizer (Motomura, paragraph 189).
Re claim 5: Motomura teaches a light source (IL, lighting device 1301) configured to emit light (see fig. 17, paragraph 256), but does not specifically teach wherein the light source comprises at least first and second light-emitting devices. Cane teaches wherein the light source (203) comprises at least first and second light-emitting devices (203, paragraph 79, fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a more than one light source similar to Cane with the light source of Motomura in order to illuminate the object with defined spectral profile while covering a larger area providing for more accurate measurements of the surface of the object. 
Re claim 6: Motomura as modified by Cane teaches the portable electronic device wherein the first light-emitting device comprises a first light-emitting diode and wherein the second light-emitting device comprises a second light-emitting diode (Cane, 203, paragraph 79, each of the light sources 203 are light emitting diodes).
Re claim 10: Motomura teaches a light source (IL, lighting device 1301) configured to emit light (see fig. 17, paragraph 256), but does not specifically teach wherein the light source comprises a plurality of light-emitting devices each of which is configured to emit light of a different color. Cane teaches wherein the light source (203) comprises a plurality of light emitting devices each of which is configured to emit light of 
Re claim 13: Motomura as modified by Cane teaches the portable electronic device wherein the tip portion of the elongated housing (Cane, 2003/201/103, handset, paragraph 155) has untapered housing walls (Cane, see fig. 2, 15, 16 and 20, element 2003 is untapered).
Re claim 14: Motomura as modified by Cane teaches the portable electronic device wherein the elongated housing (Cane, 2003/201/103) has a cylindrical shape (Cane, 201/103/2003, see fig. 2, 15, 16 and 20).

6.	Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 20090304299) as modified by Cane et al. (US 20040092802) as applied to claim 1 above, and further in view of Robinson et al. (US 20060178570).
Re claim 4: Motomura as modified by Cane teaches the portable electronic device wherein the polarizer structures (Motomura, PFIL/PFOS) include at least one linear polarizer (Motomura, paragraph 189), but does not specifically teach further comprising a wave plate that overlaps the linear polarizer. Robinson teaches a wave plate (206) that overlaps a linear polarizer (205) for a light source (201) (see fig. 4, paragraph 53). It would have been obvious to one of ordinary at the time the invention was filed to further include a wave plate overlapping the linear polarizer in Motomura as 
Re claim 12: Motomura as modified by Cane teaches the light sensor system includes: the light source (Motomura, IL, lighting device 1301) configured to emit light (Motomura, see fig. 17, paragraph 256); polarizer structures (Motomura, PFIL, PFOS); and a light detector (Motomura, OBJS) configured to measure the emitted light after the emitted light has passed through the polarizer structures (Motomura, PFIL, PFOS) and after the emitted light has reflected from an external object (Motomura, OBJ) (Motomura, see fig. 17), but does not specifically teach wherein the light sensor system further comprises quarter wave plates overlapping respectively the light source and the light detector. Robinson teaches a light sensor system (fig. 4) further comprises quarter wave plates (206, 210) overlapping respectively a light source (201) and a light detector (detector) (see fig. 4, paragraphs 53 and 54). It would have been obvious to one of ordinary at the time the invention was filed to further include quarter wave slates overlapping the light source and light detector in Motomura as modified by Cane similar to Robinson in order to easily distinguish reflected light from the emitted light reducing optical interference providing for more accurate measurements of reflected light from the surface of object.

7.	Claims 7-9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 20090304299) as modified by Cane et al. (US 20040092802) as applied to claim 6 above, and further in view of Nakamura et al. (US 20160296119).


Re claim 9: Motomura as modified by Cane and Nakamura teaches the portable electronic device wherein the first and second light-emitting diodes comprise white light-emitting diodes (Nakamura, paragraphs 96, 97 and 131).
Re claim 11: Motomura as modified by Cane teaches the portable electronic device wherein the light detector (Motomura, OBJS), but does not specifically teach the light detector is a color light detector. Nakamura teaches a portable electronic device wherein a light detector is a color light detector (Nakamura, paragraphs 98 and 99). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a color detector similar to Nakamura with the detector of Motomura as modified by Cane in order to capture different wavelengths reflected from the surface of the object providing for a system that captures color images for a more versatile design.
Re claim 15: Motomura teaches the portable electronic device wherein the light detector (Motomura, OBJS) and wherein the light source (Motomura, IL, lighting device 1301), but does not specifically teach wherein the light detector comprises a color light detector that is aligned with a longitudinal axis of the elongated housing and wherein the .

8.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 20090304299) as modified by Cane et al. (US 20040092802) as applied to claim 1 above, and further in view of Herzog et al. (US 20130276542).
Re claim 16: Motomura as modified by Cane teaches the portable electronic device wherein the polarizer structures (Motomura, PFIL/PFOS) include at least one .

9.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 20090304299) as modified by Cane et al. (US 20040092802) as applied to claim 1 above, and further in view of Sato et al. (US 20100283883).
Re claim 27: Motomura teaches the portable electronic device (fig. 17, 37 and 38), wherein the control circuitry (100/102) that is configured to process information from the light sensor system (see fig. 17) to discriminate between 1) specular reflections of the emitted light from the external object (OBJ) and 2) non-specular reflections of the emitted light from the external object (OBJ) using signals generated by the light detector (OBJS) (paragraph 175 and 187-194), but does not specifically teach based on different polarizations of light. Sato teaches control circuitry (104/105/106) that is configured to process information from a light sensor system (see fig. 1, 3 and 17) to discriminate between 1) specular reflections of emitted light from an external object and 2) non-specular reflections of the emitted light from the external object using signals generated . 

10.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. (US 20210183085) in view of Cane et al. (US 20040092802).
Re claim 22: Pau teaches a portable electronic device (fig. 5, 6 and 9), comprising: a color light detector (616) aligned with a longitudinal axis (see fig. 6, paragraph 32); a plurality of light-emitting elements (601/602) that are covered by polarizers (603/604) and that are arranged with the color light detector (616) (see fig. 6); and control circuitry (paragraph 47) and configured to gather measurements on an external object (paragraph 32, object) in different polarization conditions using the color light detector (616) and the plurality of light-emitting elements (601/602) and to compare the measurements to determine a surface characteristic of the external object (paragraphs 25, 30-34 and 39, claim 18 and 19, abstract, the intensity of the fringes are compared/summed/subtracted to determine phase and/or depth, as well as surface properties, fig. 5, 6 and 9), but does not specifically teach an elongated housing that extends along a longitudinal axis, the color light detector aligned with the longitudinal axis; the plurality light emitting elements are a plurality of light-emitting diodes and are .

11.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. (US 20210183085) as modified by Cane et al. (US 20040092802) as applied to claim 22 above, and further in view of Borges et al. (US 20160018318).
Re claim 28: Pau as modified by Cane teaches wireless communications circuitry within the system (Pau, paragraph 46) and the control circuitry within the elongated housing (Cane, 2003/201/103) (Cane, paragraph 79) and configured to convey information associated with the external object to external equipment (Pau, paragraph 46), but does not specifically teach the wireless communications circuitry within the .

Allowable Subject Matter
12.	Claims 17-19, 25 and 26 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 17, the prior art of record individually or in combination fails to teach an electronic device as claimed, comprising: a housing; a light sensor system in the housing that is configured to perform measurements on an external object, wherein the light sensor system comprises: at least first and second sets of light emitting devices; a first set of polarizers covering the first set of light-emitting devices; a second set of polarizers covering the second set of light-emitting devices, more specifically in combination with wherein the polarizers of the first and second sets of polarizers have orthogonal pass axes; and a light detector configured to detect light emitted from the first and second sets of light-emitting devices after the emitted light has interacted with the external object; and control circuitry configured to control the light sensor system to emit light of a first polarization at a first time and to emit light of a second polarization at a second time, and configured to discriminate between specular reflections from the external object and non-specular reflections from the external object based on a difference between a first signal from the light detector corresponding to the light of the first polarization and a second signal from the light detector corresponding to the light of the second polarization.
Claims 18, 19, 25 and 26 are allowed because of their dependency on claim 17.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER D BENNETT/Examiner, Art Unit 2878